Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendment and response filed 6/29/22 is acknowledged and has been entered.

Claim 10 is presently being examined.

2.  Applicant’s amendment filed 5/26/22 has overcome the prior rejection of record of claims 1 and 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 2 have been canceled.  

3.  Applicant’s amendment filed 6/29/22 has overcome the prior rejection of record of claim 1 under 35 U.S.C. 102(a)(i) as being anticipated by US 7,842,467 (pub date 11/30/2010, of record).  

Claim 1 has been canceled.

4.  The peptide consisting of the sequence represented by SEQ ID NO: 3 or SEQ ID NO: 4  is free of the prior art.

5.  Claim 10 is allowed.

REASONS FOR ALLOWANCE

6.  The following is an Examiner's statement of reasons for allowance: 

     a.  Claim 10 is pending and is allowable.

     b.  The claimed composition comprising the recited peptide is not taught or suggested by the prior art. The peptides consisting of the amino acid sequence depicted in either of SEQ ID NO: 3 or 4 were not known in the prior art, nor was their ability to bind to HLA-A*0201 and stimulate the proliferation of cognate CD8+ T cells that exhibit cytotoxic activity against cells expressing the PDS5A protein of origin.  

     c.  Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644